18 So. 3d 55 (2009)
In re Gordon BLACKMAN, Jr.
No. 2009-B-1800.
Supreme Court of Louisiana.
September 25, 2009.
ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
On February 5, 2009, respondent pleaded guilty in the United States District Court for the Western District of Louisiana to one count of failure to file a tax return, a misdemeanor violation of 26 U.S.C. § 7203. Prior to the filing of formal charges, respondent and the Office of Disciplinary Counsel ("ODC") submitted a joint petition for consent discipline, in which respondent acknowledges that his criminal conviction constitutes a violation of Rule 8.4(b) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Gordon Blackman, Jr., Louisiana Bar Roll number 1714, be suspended from the practice of law for eighteen months, with all but nine months deferred, retroactive to the date of his interim suspension in In re: Blackman, 09-1794 (La.8/6/09), 15 So. 3d 106. Following completion of the active portion of his suspension, respondent shall be placed on supervised probation for two years, subject to the conditions set forth in the Petition for Consent Discipline. The probationary period shall commence from the date respondent, the ODC, and the *56 probation monitor execute a formal probation plan. Any failure of respondent to comply with the conditions of probation, or any misconduct during the probationary period, may be grounds for making the deferred portion of the suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Judge Benjamin Jones, of the Fourth Judicial District Court, assigned as Justice Pro Tempore, participating in the decision.